                Case 2:19-cr-00192-MCE Document 44 Filed 07/20/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:19-CR-00192-MCE
12                                  Plaintiff,      STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; ORDER
14   JORGE LAMAS,                                   DATE: July 23, 2020
                                                    TIME: 10:00 a.m.
15                                  Defendant.      COURT: Hon. Morrison C. England, Jr.
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
20         1.       By previous order, this matter was set for status on July 23, 2020.

21         2.       By this stipulation, the defendant now moves to continue the status

22 conference until August 20, 2020, and to exclude time between July 23, 2020, and August

23 20, 2020, under Local Code T4.

24         3.       The parties agree and stipulate, and request that the Court find the

25 following:

26                  a)    The government has represented that the discovery produced in this

27         case includes police reports and audio/video recordings. All of this discovery has

28         been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME         1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00192-MCE Document 44 Filed 07/20/20 Page 2 of 3


 1               b)      On June 30, 2020, current defense counsel Jesse I. Santana replaced

 2        prior defense counsel David Fischer.

 3               c)      Counsel for defendant desires additional time to consult with his

 4        client, conduct investigation and research related to the charges, review the

 5        discovery, and otherwise prepare for trial.

 6               d)      Counsel for defendant believes that failure to grant the above-

 7        requested continuance would deny him the reasonable time necessary for effective

 8        preparation, taking into account the exercise of due diligence.

 9               e)      The government does not object to the continuance.

10               f)      Based on the above-stated findings, the ends of justice served by

11        continuing the case as requested outweigh the interest of the public and the

12        defendant in a trial within the original date prescribed by the Speedy Trial Act.

13               g)      For the purpose of computing time under the Speedy Trial Act, 18

14        U.S.C. § 3161, et seq., within which trial must commence, the time period of July

15        23, 2020 to August 20, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

16        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

17        by the Court at defendant’s request on the basis of the Court’s finding that the ends

18        of justice served by taking such action outweigh the best interest of the public and

19        the defendant in a speedy trial.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00192-MCE Document 44 Filed 07/20/20 Page 3 of 3


 1        4.       Nothing in this stipulation and order shall preclude a finding that other

 2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

 3 the period within which a trial must commence.

 4        IT IS SO STIPULATED.

 5

 6   Dated: July 16, 2020                              MCGREGOR W. SCOTT
                                                       United States Attorney
 7

 8                                                     /s/ JUSTIN L. LEE
                                                       JUSTIN L. LEE
 9                                                     Assistant United States Attorney
10

11   Dated: July 16, 2020                              /s/ JESSE I. SANTANA
                                                       JESSE I. SANTANA
12
                                                       Counsel for Defendant
13                                                     JORGE LAMAS

14

15

16                                             ORDER

17        IT IS SO ORDERED.

18 Dated: July 17, 2020

19
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME         3
30   PERIODS UNDER SPEEDY TRIAL ACT
